EXHIBIT 10.7

 

CHEMICAL FINANCIAL CORPORATION

STOCK INCENTIVE PLAN OF 2015

(As Amended Through August 31, 2016)

 

SECTION 1

 

Establishment of Plan; Purpose of Plan

 

1.1     Establishment of Plan. The Company hereby establishes the STOCK
INCENTIVE PLAN OF 2015 for its corporate and Subsidiary officers and other key
employees. The Plan permits the grant and award of Stock Options, Restricted
Stock, Restricted Stock Units, Stock Awards and other stock-based and
stock-related awards.

 

1.2     Purpose of Plan. The purpose of the Plan is to provide Participants with
an increased incentive to contribute to the long-term performance and growth of
the Company and its Subsidiaries, to join the interests of Participants with the
interests of the Company’s shareholders through the opportunity for increased
stock ownership and to attract and retain Participants. The Plan is further
intended to provide flexibility to the Company in structuring long-term
incentive compensation to best promote the foregoing objectives. Within that
context, it is intended that the Plan may provide performance-based compensation
under Section 162(m) of the Code and the Plan shall be interpreted, administered
and amended to achieve that purpose.

 

 

SECTION 2

 

Definitions

 

The following words have the following meanings unless a different meaning
plainly is required by the context:

 

2.1     “Act” means the Securities Exchange Act of 1934, as amended.

 

2.2     “Affiliate” means any organization controlling, controlled by or under
common control with the Company.

 

2.3     “Board” means the Board of Directors of the Company.

 

2.4     “Change in Control,” unless otherwise defined in an Incentive Award
agreement, means an occurrence of a nature that would be required to be reported
in response to Item 6(e) of Schedule 14A of Regulation 14A issued under the Act.
Without limiting the inclusiveness of the definition in the preceding sentence,
a Change in Control of the Company shall be deemed to have occurred as of the
first day that any one or more of the following conditions is satisfied: (a) any
Person is or becomes the "beneficial owner" (as defined in Rule 13d 3 under the
Act), directly or indirectly, of securities of the Company representing 25% or
more of the combined voting power of the Company’s then outstanding securities;
(b) the failure at any time of the Continuing Directors to constitute at least a
majority of the Board; or (c) any

  

 

of the following occur: (i) any merger or consolidation of the Company, other
than a merger or consolidation in which the voting securities of the Company
immediately prior to the merger or consolidation continue to represent (either
by remaining outstanding or being converted into securities of the surviving
entity) 50% or more of the combined voting power of the Company or surviving
entity immediately after the merger or consolidation with another entity; (ii)
any sale, exchange, lease, mortgage, pledge, transfer or other disposition (in a
single transaction or a series of related transactions) of assets or earning
power aggregating more than 50% of the assets or earning power of the Company on
a consolidated basis; (iii) any complete liquidation or dissolution of the
Company; (iv) any reorganization, reverse stock split or recapitalization of the
Company which would result in a Change in Control as otherwise defined in this
Plan; or (v) any transaction or series of related transactions having, directly
or indirectly, the same effect as any of the foregoing.

 

2.5     “Code” means the Internal Revenue Code of 1986, as amended. Each
reference in this Plan to a section or sections of the Code, unless otherwise
noted, shall be deemed to include a reference to the rules and regulations
issued under such section or sections of the Code.

 

2.6     “Committee” means the Compensation and Pension Committee of the Board or
such other committee as the Board may designate from time to time. The Committee
shall consist of at least two members of the Board and all of its members shall
be “non-employee directors” as defined in Rule 16b-3 issued under the Act and
“outside directors” as defined in Section 162(m) of the Code.

 

2.7     “Common Stock” means the Company’s common stock, par value $1 per share.

 

2.8     “Company” means Chemical Financial Corporation, a Michigan corporation,
and its successors and assigns.

 

2.9     “Continuing Directors” means the individuals who were either (a) first
elected or appointed as a director prior to February 16, 2015, or
(b) subsequently appointed as a director, if appointed or nominated by at least
a majority of the Continuing Directors in office at the time of the nomination
or appointment, but specifically excluding any individual whose initial
assumption of office occurs as a result of either an actual or threatened
solicitation subject to Rule 14a-12(c) of Regulation 14A issued under the Act or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board.

2.10     “Covered Employee” means any Employee who is or may become a “Covered
Employee,” as defined in Section 162(m) of the Code, and who is designated,
either as an individual Employee or class of Employees, by the Committee within
the shorter of (i) 90 days after the beginning of the Performance Period, or
(ii) the period of time after the beginning of the Performance Period and before
25% of the Performance Period has elapsed, as a “Covered Employee” under this
Plan for such applicable Performance Period.

2.11     “Director” means a member of the Board.

 



 2 

 

2.12     “Disability” means an inability of a Participant to perform his or her
employment duties due to physical or mental disability for a continuous period
of 180 days or longer and the Participant is eligible for benefits under the
Company’s long-term disability policy.

 

2.13     “Employee” means an employee of the Company or one of its Subsidiaries
or Affiliates.

 

2.14     “Equity-Based Award” means the award or grant of a Stock Option,
Restricted Stock, a Restricted Stock Unit, a Stock Award, or another stock-based
or stock-related award, to a Participant pursuant to the Plan.

 

2.15     “Market Value” shall equal the closing market price of shares of Common
Stock reported on NASDAQ (or any successor exchange or system that is the
primary stock exchange or system for trading of Common Stock) on the date of
grant, exercise or vesting, as applicable, or if NASDAQ (or any such successor)
is closed on that date, the last preceding date on which NASDAQ (or any such
successor) was open for trading and on which shares of Common Stock were traded.
If the Common Stock is not readily tradable on an established securities market,
the Market Value shall be determined by any means deemed fair and reasonable by
the Committee, taking into account such factors as it considers advisable in a
manner consistent with the valuation principles of Section 409A of the Code,
except when the Committee expressly determines not to use Section 409A valuation
principles, which determination shall be final and binding on all parties.

 

2.16     “NASDAQ” means The NASDAQ Stock Market.

 

2.17     “Participant” means a corporate officer or any key employee of the
Company or its Subsidiaries who is granted an Equity-Based Award under the Plan.

 

2.18     “Performance” means the level of achievement of the performance goals
established by the Committee pursuant to Section 9.1.

 

2.19     “Performance Measures” means measures as described in Section 9 on
which the performance goals are based.

 

2.20     “Performance Period” means the period of time during which the
performance goals must be met to determine the degree of payout, the vesting, or
both, with respect to an Equity-Based Award that is intended to qualify as
Performance-Based Compensation.

 

2.21     “Performance-Based Compensation” means compensation under an
Equity-Based Award that satisfies the requirements of Section 162(m) of the Code
for certain “performance-based compensation” paid to Covered Employees.
Notwithstanding the foregoing, nothing in this Plan shall be construed to mean
that an Equity-Based Award which does not satisfy the requirements for
performance-based compensation under Section 162(m) of the Code does not
constitute performance-based compensation for other purposes, including Section
409A of the Code.

 



 3 

 

2.22     “Person” has the same meaning as set forth in Sections 13(d) and
14(d)(2) of the Act.

 

2.23     “Plan” means the Chemical Financial Corporation Stock Incentive Plan of
2015 as set forth herein, as it may be amended from time to time.

 

2.24     “Prior Plans” means the Chemical Financial Corporation Stock Incentive
Plan of 2012 and the Chemical Financial Corporation Stock Incentive Plan of
2006.

 

2.25     “Restricted Period” means the period of time during which Restricted
Stock, Restricted Stock Units or other stock-based or stock-related awards that
are awarded under the Plan are subject to the risk of forfeiture, restrictions
on transfer and other restrictions or conditions pursuant to Sections 6 or 7.
The Restricted Period may differ among Participants and may have different
expiration dates with respect to shares of Common Stock covered by the same
Equity-Based Award.

 

2.26     “Restricted Stock” means Common Stock awarded to a Participant pursuant
to Section 6 of the Plan while such Common Stock remains subject to the risk of
forfeiture, restrictions on transfer and other restrictions or conditions
pursuant to Section 6.

 

2.27     “Restricted Stock Unit” means an award to a Participant pursuant to
Section 6 of the Plan and described as a “Restricted Stock Unit” in Section 6.

 

2.28     “Retirement” means the voluntary termination of all employment by the
Participant after the Participant has attained 55 years of age and completed 10
years of service with the Company or any of its Subsidiaries or as otherwise may
be set forth in the Equity-Based Award agreement or other grant document with
respect to a Participant and a particular Equity-Based Award.

 

2.29     “Stock Award” means an award of Common Stock awarded to a Participant
pursuant to Section 7 of the Plan.

 

2.30     “Stock Option” means the right to purchase Common Stock at a stated
price for a specified period of time. For purposes of the Plan, a Stock Option
may only be a nonqualified stock option.

 

2.31     “Subsidiary” means any corporation or other entity of which 50% or more
of the outstanding voting stock or voting ownership interest is directly or
indirectly owned or controlled by the Company or by one or more Subsidiaries of
the Company. The term “Subsidiary” includes present and future Subsidiaries of
the Company.

 

2.32     “Termination” or “Cessation” of employment shall be considered to occur
on the date on which the Employee is no longer obligated to perform services for
the Company or any of its Subsidiaries and the Employee’s right to re-employment
is not guaranteed by statute, contract or written policy of the Company,
regardless of whether the Employee continues to receive compensation from the
Company or any of its Subsidiaries after such date. The

 4 

 

following shall not be considered such a termination or cessation: (i) a
transfer of an employee among the Company and its Subsidiaries; (ii) a leave of
absence, duly authorized in writing by the Company, for military service or for
any other purpose approved by the Company if the period of such leave does not
exceed 90 days; (iii) a leave of absence in excess of 90 days, duly authorized
in writing by the Company, provided that the employee’s right to re-employment
is guaranteed by statute, contract or written policy of the Company; or (iv) a
termination of employment as an officer with continued service as an Employee or
director.

 

 

SECTION 3

 

Administration

 

3.1     Power and Authority. The Committee shall administer the Plan. The
Committee may delegate any, some or all of its record keeping, calculation,
payment and other ministerial or administrative authority and responsibility
from time to time to and among one or more individuals, who may be members of
the Committee or Employees, but all actions taken pursuant to delegated
authority and responsibility shall be subject to such review, change and
approval by the Committee as the Committee considers appropriate. Except as
limited in the Plan or as may be necessary to ensure, to the extent that the
Committee so desires, that the Plan provides Performance-Based Compensation, the
Committee shall have all of the express and implied powers and duties set forth
in the Bylaws of the Company and the Plan, shall have full power and authority
to interpret the provisions of the Plan and Equity-Based Awards granted under
the Plan and shall have full power and authority to supervise the administration
of the Plan and Equity-Based Awards granted under the Plan and to make all other
determinations and do all things considered necessary or advisable for the
administration of the Plan. All determinations, interpretations and selections
made by the Committee regarding the Plan shall be final and conclusive. The
Committee shall hold its meetings at such times and places as it considers
advisable. Action may be taken by a written instrument signed by all of the
members of the Committee and any action so taken shall be fully as effective as
if it had been taken at a meeting duly called and held. The Committee shall make
such rules and regulations for the conduct of its business as it considers
advisable.

 

3.2     Grants or Awards to Participants. In accordance with and subject to the
provisions of the Plan, the Committee shall have the authority to determine all
provisions of Equity-Based Awards as the Committee may consider necessary or
desirable and as are consistent with the terms of the Plan, including, without
limitation, the following: (a) the persons who shall be selected as
Participants; (b) the nature and, subject to the limitations set forth in
Sections 4.1 and 4.2 of the Plan, extent of the Equity-Based Awards to be made
to each Participant (including the number of shares of Common Stock to be
subject to each Equity-Based Award, any exercise price, the manner in which an
Equity-Based Award will vest or become exercisable and the form of payment for
the Equity-Based Award); (c) the time or times when Equity-Based Awards will be
granted; (d) the duration of each Equity-Based Award; and (e) the restrictions
and other conditions to which payment or vesting of Equity-Based Awards may be
subject.

 



 5 

 

3.3     Amendments or Modifications of Equity-Based Awards. Subject to Section
3.4 and Section 11, the Committee shall have the authority to amend or modify
the terms of any outstanding Equity-Based Award in any manner, provided that the
amended or modified terms are not prohibited by the Plan as then in effect and
provided such actions do not cause an Equity-Based Award not already subject to
Section 409A of the Code to become subject to Section 409A of the Code,
including, without limitation, the authority to: (a) modify the number of shares
or other terms and conditions of an Equity-Based Award; provided that any
increase in the number of shares of an Equity-Based Award other than pursuant to
Section 4.3 shall be considered to be a new grant with respect to such
additional shares for purposes of Section 409A of the Code and such new grant
shall be made at Market Value on the date of grant; (b) extend the term of an
Equity-Based Award to a date that is no later than the earlier of the latest
date upon which the Equity-Based Award could have expired by its terms under any
circumstances or the 10th anniversary of the date of grant (for purposes of
clarity, as permitted under Section 409A of the Code, if the term of a Stock
Option is extended at a time when the Stock Option exercise price equals or
exceeds the Market Value, it will not be an extension of the term of the Stock
Option, but instead will be treated as a modification of the Stock Option and a
new Stock Option will be treated as having been granted); (c) accelerate the
exercisability or vesting or otherwise terminate, waive or modify any
restrictions relating to an Equity-Based Award; (d) accept the surrender of any
outstanding Equity-Based Award; and (e) to the extent not previously exercised
or vested, authorize the grant of new Equity-Based Awards in substitution for
surrendered Equity-Based Awards; provided, however, that such grant of new
Equity-Based Awards shall be considered to be a new grant for purposes of
Section 409A of the Code and shall be made at Market Value on the date of grant.

 

3.4     Repricing Prohibited. Equity-Based Awards issued under the Plan may not
be repriced, replaced, regranted through cancellation or modified without
shareholder approval if the effect of such repricing, replacement, regrant or
modification would be to reduce the exercise price of such Equity-Based Awards
to the same Participants.

 

3.5     Indemnification of Committee Members. Neither any member or former
member of the Committee, nor any individual or group to whom authority or
responsibility is or has been delegated, shall be personally responsible or
liable for any act or omission in connection with the performance of powers or
duties or the exercise of discretion or judgment in the administration and
implementation of the Plan. Each person who is or shall have been a member of
the Committee, and any other individual or group exercising delegated authority
or responsibility with respect to the Plan, shall be indemnified and held
harmless by the Company from and against any cost, liability or expense imposed
or incurred in connection with such person’s or the Committee’s taking or
failing to take any action under the Plan or the exercise of discretion or
judgment in the administration and implementation of the Plan. This Section 3.5
shall not be construed as limiting the Company’s or any Subsidiary’s ability to
terminate or otherwise alter the terms and conditions of the employment of an
individual or group exercising delegated authority or responsibility with
respect to the Plan, or to discipline any such person. Each such person shall be
justified in relying on information furnished in connection with the Plan’s
administration by any appropriate person or persons.

 

 



 6 

 

SECTION 4

 

Shares Subject to the Plan

 

4.1     Number of Shares. Subject to adjustment as provided in Section 4.3 of
the Plan, the total number of shares available for Equity-Based Awards under the
Plan shall be 1,300,000 shares of Common Stock. Shares subject to Equity-Based
Awards that are canceled, surrendered, modified, exchanged for substitute
Equity-Based Awards, or that forfeit, expire or terminate prior to the exercise
or vesting of the Equity-Based Awards in full, and shares that are surrendered
to the Company in connection with the exercise or vesting of Equity-Based
Awards, whether previously owned or otherwise subject to such Equity-Based
Awards, may not be reissued as new Equity-Based Awards under the Plan. Not more
than 650,000 shares of Common Stock may be issued under Equity-Based Awards that
are not Stock Options. Such shares shall be authorized and may be unissued
shares, shares issued and repurchased by the Company (including shares purchased
on the open market), and shares issued and otherwise reacquired by the Company.
Upon shareholder approval of this Plan, no further awards shall be made under
the Prior Plans.

 

4.2     Limitation Upon Equity-Based Awards. No Participant shall be granted,
during any calendar year, Equity-Based Awards with respect to more than 25% of
the total number of shares of Common Stock available for Equity-Based Awards
under the Plan set forth in Section 4.1 of the Plan, subject to adjustment as
provided in Section 4.3 of the Plan, but only to the extent that such adjustment
will not affect the status of any Equity-Based Award theretofore issued or that
may thereafter be issued as Performance-Based Compensation. The purpose of this
Section 4.2 is to ensure that the Plan may provide Performance-Based
Compensation and this Section 4.2 shall be interpreted, administered and amended
if necessary to achieve that purpose.

 

4.3Adjustments.

 

(a)     Stock Dividends and Distributions. If the number of shares of Common
Stock outstanding changes by reason of a stock dividend, stock split,
recapitalization or other general distribution of Common Stock or other
securities to holders of Common Stock, the number and kind of securities subject
to outstanding Equity-Based Awards and available for issuance under the Plan,
together with applicable exercise prices and the limitation provided in Section
4.2, shall be adjusted in such manner and at such time as shall be equitable
under the circumstances. No fractional shares shall be issued pursuant to the
Plan and any fractional shares resulting from such adjustments shall be
eliminated from the respective Equity-Based Awards.

 

(b)     Other Actions Affecting Common Stock. If there occurs, other than as
described in Section 4.3(a), any merger, business combination, recapitalization,
reclassification, subdivision or combination approved by the Board that would
result in the persons who were shareholders of the Company immediately prior to
the effective time of any such transaction owning or holding, in lieu of or in
addition to shares of Common Stock, other securities, money and/or property (or
the right to receive other

 7 

 

securities, money and/or property) immediately after the effective time of such
transaction, then the outstanding Equity-Based Awards (including exercise
prices) and reserves for Equity-Based Awards under the Plan shall be adjusted in
such manner and at such time as shall be equitable under the circumstances. It
is intended that in the event of any such transaction, Equity-Based Awards under
the Plan shall entitle the holder of each Equity-Based Award to receive (upon
exercise in the case of Stock Options), in lieu of or in addition to shares of
Common Stock, any other securities, money and/or property receivable upon
consummation of any such transaction by holders of Common Stock with respect to
each share of Common Stock outstanding immediately prior to the effective time
of such transaction; upon any such adjustment, holders of Equity-Based Awards
under the Plan shall have only the right to receive in lieu of or in addition to
shares of Common Stock such other securities, money and/or other property as
provided by the adjustment.

 

 

SECTION 5

 

Stock Options

 

5.1     Grant. A Participant may be granted one or more Stock Options under the
Plan. No Participant shall have any rights as a shareholder with respect to any
shares of stock subject to Stock Options granted hereunder until such shares
have been issued. For purposes of determining the number of shares available
under the Plan, each Stock Option shall count as the number of shares of Common
Stock subject to the Stock Option. Stock Options shall be subject to such terms
and conditions, consistent with the other provisions of the Plan, as may be
determined by the Committee in its sole discretion. In addition, the Committee
may vary, among Participants and among Stock Options granted to the same
Participant, any and all of the terms and conditions of the Stock Options
granted under the Plan. Subject to the limitation imposed by Section 4.2 of the
Plan, the Committee shall have complete discretion in determining the number of
Stock Options granted to each Participant. Stock Options issued under the Plan
shall be nonqualified stock options and shall not be considered incentive stock
options as defined in Section 422(b) of the Code.

 

5.2     Stock Option Agreements. Stock Options shall be evidenced by stock
option agreements, certificates of award, or both, containing the terms and
conditions applicable to such Stock Options. To the extent not covered by a
stock option agreement or certificate of award, the terms and conditions of this
Section 5 shall govern.

 

5.3     Stock Option Exercise Price. The per share Stock Option exercise price
shall be determined by the Committee, but shall be a price that is equal to or
greater than 100% of the Market Value on the date of grant. The date of grant of
a Stock Option shall be the date the Stock Option is authorized by the Committee
or a future date specified by the Committee as the date for issuing the Stock
Option.

 

5.4     Medium and Time of Payment. The exercise price for each share purchased
pursuant to a Stock Option granted under the Plan shall be payable in cash or,
if the Committee

 8 

 

consents or provides in the applicable stock option agreement or grant, in
shares of Common Stock. The time and terms of payment may be amended with the
consent of a Participant before or after exercise of a Stock Option, provided
that such amendment would not cause a Stock Option to become subject to Section
409A of the Code. Except as limited by the Act, the Sarbanes-Oxley Act of 2002
or other laws, rules or regulations, the Committee may from time to time
authorize payment of all or a portion of the Stock Option exercise price in the
form of a promissory note or other deferred payment installments according to
such terms as the Committee may approve; provided, however, that such promissory
note or other deferred payment installments shall be with full recourse and
shall bear a market rate of interest. The Board may restrict or suspend the
power of the Committee to permit such loans and may require that adequate
security be provided. The Committee may implement a program for the
broker-assisted cashless exercise of Stock Options.

 

5.5     Limits on Exercisability. Stock Options shall be exercisable for such
periods, not to exceed 10 years and one day from the date of grant, as may be
fixed by the Committee. At the time of exercise of a Stock Option, the holder of
the Stock Option, if requested by the Committee, must represent to the Company
that the shares are being acquired for investment and not with a view to the
distribution thereof. The Committee may in its discretion require a Participant
to continue the Participant’s service with the Company or its Subsidiaries for a
certain length of time prior to a Stock Option becoming exercisable and may
eliminate such delayed vesting provisions.

 

5.6     Termination of Employment. Unless the Committee otherwise consents or
permits (before or after the stock option grant) or unless the stock option
agreement or grant provides otherwise:

 

(a)     General. If a Participant is no longer employed by the Company or its
Subsidiary for any reason other than the Participant’s Retirement, death,
Disability or termination for cause, the Participant may exercise his or her
Stock Options in accordance with their terms for a period of three months after
such termination of employment, but only to the extent the Participant was
entitled to exercise the Stock Options on the date of termination.

 

(b)     Death. If a Participant dies either while an Employee or otherwise
during a time when the Participant could have exercised a Stock Option, the
Stock Options issued to such Participant shall be exercisable in accordance with
their terms by the personal representative of such Participant or other
successor to the interest of the Participant for a period of one year after such
Participant’s death to the extent that the Participant was entitled to exercise
the Stock Options on the date of death or termination, whichever first occurred,
but not beyond the original term of the Stock Options.

 

(c)     Disability. If a Participant ceases to be employed by the Company or one
of its Subsidiaries due to the Participant’s Disability, he or she may exercise
his or her Stock Options in accordance with their terms for one year after he or
she ceases to be employed unless such Stock Options earlier expire by their
terms, but only to the extent

 9 

 

that the Participant was entitled to exercise the Stock Options on the date of
such event and not beyond the original terms of the Stock Options.

 

(d)     Participant Retirement. If a Participant ceases to be employed by the
Company or one of its Subsidiaries due to Retirement, the Participant may
exercise his or her Stock Options in accordance with their terms after such
termination of employment unless such Stock Options earlier expire by their
terms.

 

(e)     Termination for Cause. If a Participant’s employment is terminated for
cause, the Participant shall have no further right to exercise any Stock Options
previously granted to him or her. The Committee or officers designated by the
Committee shall have absolute discretion to determine whether a termination is
for cause.

 

 

SECTION 6

 

Restricted Stock and Restricted Stock Units

6.1     Grant. Subject to the limitations set forth in Sections 4.1 and 4.2 of
the Plan, Restricted Stock and Restricted Stock Units may be granted to
Participants under the Plan. Shares of Restricted Stock are shares of Common
Stock the retention, vesting and/or transferability of which is subject, during
specified periods of time, to such conditions (including continued employment
and/or achievement of performance goals established by the Committee) and terms
as the Committee deems appropriate. Restricted Stock Units are Equity-Based
Awards denominated in units of Common Stock under which the issuance of shares
of Common Stock is subject to such conditions (including continued employment
and/or achievement of performance goals established by the Committee) and terms
as the Committee deems appropriate. For purposes of determining the number of
shares available under the Plan, each Restricted Stock Unit shall count as the
number of shares of Common Stock subject to the Restricted Stock Unit. Unless
determined otherwise by the Committee, each Restricted Stock Unit shall be equal
to one share of Common Stock and shall entitle a Participant to either shares of
Common Stock or an amount of cash determined with reference to the value of
shares of Common Stock. To the extent determined by the Committee, Restricted
Stock and Restricted Stock Units may be satisfied or settled in cash, in shares
of Common Stock or in a combination thereof. Restricted Stock Units shall be
settled no later than the 15th day of the third month after the Restricted Stock
Units vest. Restricted Stock and Restricted Stock Units granted pursuant to the
Plan need not be identical but shall be consistent with the terms of the Plan.

 

6.2     Restricted Stock Agreements. Awards of Restricted Stock and Restricted
Stock Units shall be evidenced by restricted stock or restricted stock unit
agreements or certificates of award containing such terms and conditions,
consistent with the provisions of the Plan, as the Committee shall from time to
time determine. Unless the restricted stock or restricted stock unit agreement
or certificate of award provides otherwise, awards of Restricted Stock and
Restricted Stock Units shall be subject to the terms and conditions set forth in
this Section 6.

 

6.3     Vesting. The grant, issuance, retention, vesting and settlement of
shares of Restricted Stock and Restricted Stock Units shall occur at such time
and in such installments as

 10 

 

determined by the Committee or under criteria established by the Committee. The
Committee shall have the right to make the timing of the grant and/or issuance
of, the ability to retain and the vesting and/or the settlement of Restricted
Stock Units and shares of Restricted Stock subject to continued employment,
passage of time and/or such performance criteria as deemed appropriate by the
Committee.

 

6.4     Termination of Employment. Unless the Committee otherwise consents or
permits (before or after the grant of Restricted Stock or Restricted Stock
Units) or unless the restricted stock or restricted stock unit agreement or
grant provides otherwise:

 

(a)     General. If a Participant ceases to be an Employee during the Restricted
Period for any reason other than death, Disability, Retirement or termination
for cause, each share of Restricted Stock and Restricted Stock Unit still
subject in full or in part to restrictions at the date of such termination shall
automatically be forfeited and returned to the Company.

 

(b)     Death, Retirement or Disability. In the event a Participant terminates
his or her employment with the Company because of death, Disability or
Retirement during the Restricted Period, the restrictions remaining on any or
all shares of Restricted Stock and Restricted Stock Units shall terminate
automatically with respect to that respective number of such shares or
Restricted Stock Units (rounded to the nearest whole number) equal to the
respective total number of such shares or Restricted Stock Units granted to such
Participant multiplied by the number of full months that have elapsed since the
date of grant divided by the total number of full months in the respective
Restricted Period; provided, that if such Restricted Stock or Restricted Stock
Units are subject to attainment of performance goals, then the restrictions
shall not lapse until the end of the applicable performance period and then only
after it is determined that the Company shall have attained such performance
goals. All remaining shares of Restricted Stock shall be forfeited and returned
to the Company and all remaining Restricted Stock Units shall be forfeited;
provided, that the Committee may, in its sole discretion, waive the restrictions
remaining on any or all such remaining shares of Restricted Stock and Restricted
Stock Units either before or after the death, Disability or Retirement of the
Participant.

 

(c)     Termination for Cause. If a Participant’s employment is terminated for
cause, the Participant shall have no further right to receive any Restricted
Stock or Restricted Stock Units and all Restricted Stock still subject to
restrictions at the date of such termination shall automatically be forfeited
and returned to the Company and all Restricted Stock Units still subject to
restrictions at the date of such termination shall automatically be forfeited.
For purposes of the Plan, the Committee or officers designated by the Committee
shall have absolute discretion to determine whether a termination is for cause.

 

6.5     Legending of Restricted Stock. In addition to any other legend that may
be set forth on a Participant’s share certificate, such certificates, if any,
evidencing shares of Restricted Stock awarded pursuant to the Plan shall bear
the following legend:

 



 11 

 

The shares represented by this certificate were issued subject to certain
restrictions under the Chemical Financial Corporation Stock Incentive Plan of
2015 (the “Plan”). This certificate is held subject to the terms and conditions
contained in a restricted stock agreement that includes a prohibition against
the sale or transfer of the stock represented by this certificate except in
compliance with that agreement and that provides for forfeiture upon certain
events. Copies of the Plan and the restricted stock agreement are on file in the
office of the Secretary of the Company.

 

The Committee may require that certificates, if any, representing shares of
Restricted Stock be retained and held in escrow by a designated employee or
agent of the Company or any Subsidiary until any restrictions applicable to
shares of Restricted Stock so retained have been satisfied or lapsed.

 

6.6     Rights as a Shareholder. A Participant shall have all dividend,
liquidation and other rights with respect to Restricted Stock held of record by
such Participant as if the Participant held unrestricted Common Stock; provided,
that the unvested portion of any award of Restricted Stock shall be subject to
any restrictions on transferability or risks of forfeiture imposed pursuant to
this Section 6 and the terms and conditions set forth in the Participant’s
restricted stock agreement. Unless the Committee otherwise determines or unless
the terms of the applicable restricted stock unit agreement or grant provide
otherwise, a Participant shall have no dividend or liquidation rights with
respect to shares of Common Stock subject to awards of Restricted Stock Units
held by such Participant. Unless the Committee determines otherwise or unless
the terms of the applicable restricted stock or restricted stock unit agreement
or grant provide otherwise, any noncash dividends or distributions paid with
respect to shares of unvested Restricted Stock and shares of Common Stock
subject to unvested Restricted Stock Units shall be subject to the same
restrictions and vesting schedule as the shares to which such dividends or
distributions relate. Any dividend payment with respect to Restricted Stock or
Restricted Stock Units shall be made no later than the 15th day of the third
month following the date the dividends are paid to shareholders.

 

6.7     Voting Rights. Unless otherwise determined by the Committee,
Participants holding shares of Restricted Stock granted hereunder may exercise
full voting rights with respect to those shares during the Restricted Period.
Participants shall have no voting rights with respect to shares of Common Stock
underlying Restricted Stock Units unless and until such shares are reflected as
issued and outstanding shares on the Company’s stock ledger.

 

 

SECTION 7

 

Stock-Based Awards

 

7.1     Grant. Subject to the limitations set forth in Sections 4.1 and 4.2 of
the Plan, in addition to any Stock Options, Restricted Stock, or Restricted
Stock Units that a Participant may be granted under the Plan, a Participant may
be granted one or more other types of awards based

 12 

 

on or related to shares of Common Stock (including the grant of Stock Awards).
Such awards shall be subject to such terms and conditions, consistent with the
other provisions of the Plan, as may be determined by the Committee in its sole
discretion. Notwithstanding the previous sentence, the shares of stock subject
to Stock Awards shall be issued no later than the 15th day of the third month
after the end of the calendar year in which the award is granted. Such awards
shall be expressed in terms of shares of Common Stock or denominated in units of
Common Stock. For purposes of determining the number of shares available under
the Plan, each such unit shall count as the number of shares of Common Stock to
which it relates.

 

7.2     Rights as a Shareholder.

 

(a)     Stock Awards. A Participant shall have all voting, dividend, liquidation
and other rights with respect to shares of Common Stock issued to the
Participant as a Stock Award under this Section 7 upon the Participant becoming
the holder of record of the Common Stock granted pursuant to such Stock Award;
provided, that the Committee may impose such restrictions on the assignment or
transfer of Common Stock awarded pursuant to a Stock Award as it considers
appropriate. Any dividend payment with respect to a Stock Award shall be made no
later than the 15th day of the third month following the date the dividends are
paid to shareholders.

 

(b)     General. With respect to shares of Common Stock subject to awards
granted under the Plan other than Stock Options, Restricted Stock, Restricted
Stock Units and Stock Awards, a Participant shall have such rights as determined
by the Committee and set forth in the respective award agreements; and the
Committee may impose such restrictions on the assignment or transfer of Common
Stock awarded pursuant to such awards as it considers appropriate.

 

 

SECTION 8

 

Change in Control

 

8.1     Acceleration of Vesting. If a Change in Control of the Company occurs,
then, unless the Committee or the Board otherwise determines and expressly
states in the agreements governing one or more Equity-Based Awards, without
action by the Committee or the Board: (a) all outstanding Stock Options shall
become vested and exercisable in full immediately prior to the effective time of
a Change in Control and shall remain exercisable during the remaining terms
thereof, regardless of whether the Participants to whom such Stock Options have
been granted remain in the employ or service of the Company or any Subsidiary;
and (b) all other outstanding Equity-Based Awards shall become immediately fully
vested and exercisable and nonforfeitable.

 

8.2     Cash Payment for Stock Options. If a Change in Control of the Company
occurs, then the Committee, in its sole discretion and without the consent of
any Participant affected thereby, may determine that some or all Participants
holding outstanding Stock Options shall receive, with respect to and in lieu of
some or all of the shares of Common Stock subject to

 13 

 

such Stock Options, as of the effective date of any such Change in Control of
the Company, cash in an amount equal to the excess of the greater of (a) the
highest sales price of the shares on NASDAQ on the date immediately prior to the
effective date of such Change in Control of the Company or (b) the highest price
per share actually paid in connection with any Change in Control of the Company,
over the exercise price per share of such Stock Options. Upon a Participant’s
receipt of such amount with respect to some or all of his or her Stock Options,
the respective Stock Options shall be cancelled and may no longer be exercised
by such Participant.

 

 

SECTION 9

 

Performance Measures

 

9.1     Performance Measures. Unless and until the Committee proposes for
shareholder vote and the shareholders approve a change in the general
Performance Measures set forth in this Section 9, the performance goals upon
which the payment or vesting of an Equity-Based Award to a Covered Employee that
is intended to qualify as Performance-Based Compensation may be based shall be
limited to the following Performance Measures:

 

(a)Net income (before or after taxes, interest, depreciation, and/or
amortization);

(b)Net income per share;

(c)Return on equity;

(d)Cash earnings;

(e)Cash earnings per share (reflecting dilution of the Common Stock as the
Committee deems appropriate and, if the Committee so determines, net of or
including dividends);

(f)Cash earnings return on equity;

(g)Operating income;

(h)Operating income per share;

(i)Operating income return on equity;

(j)Return on assets;

(k)Cash flow;

(l)Cash flow return on capital;

(m)Return on capital;

(n)Productivity ratios;

(o)Share price (including without limitation growth measures, total shareholder
return or comparison to indices);

(p)Expense or cost levels;

(q)Margins;

(r)Operating efficiency;

(s)Efficiency ratio;

(t)Customer satisfaction, satisfaction based on specified objective goals or a
Company-sponsored customer survey;

(u)Economic value added measurements;

(v)Market share or market penetration with respect to specific designated
products or services, product or service groups and/or specific geographic
areas;

 14 

 

(w)Reduction of losses, loss ratios, expense ratios or fixed costs;

(x)Employee turnover;

(y)Specified objective social goals;

(z)Noninterest income;

(aa)Interest income;

(bb)Net interest income;

(cc)Deposit growth; and

(dd)Loan growth.

 

One or more Performance Measures may be used to measure the performance of one
or more of the Company, its Subsidiaries, its Affiliates, or any combination of
the foregoing, compared to pre-determined levels, as the Committee may deem
appropriate, or compared to the performance of a pre-established peer group, or
published or special index that the Committee, in its sole discretion, deems
appropriate. The Committee also has the authority to provide for accelerated
vesting of any Equity-Based Award based on the achievement of performance goals
pursuant to the Performance Measures specified in this Section 9.

 

9.2     Evaluation of Performance. The Committee may provide in any such
Equity-Based Award that any evaluation of Performance may include or exclude any
of the following events or their effects that occurs during a Performance
Period: (a) asset write-downs, (b) litigation or claim judgments or settlements,
(c) changes in tax laws, accounting principles, or other laws or provisions
affecting reported results, (d) any reorganization and restructuring programs,
(e) extraordinary nonrecurring items as described in Financial Accounting
Standards Board Accounting Standards Codification Topic 225-20 and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to shareholders for the
applicable fiscal year, (f) acquisitions, mergers, or divestitures (including
non-recurring transaction-related expenses); (g) securities offerings; (h)
accounting changes, (i) amortization of goodwill or other intangible assets, (j)
discontinued operations, and (k) other special charges or extraordinary items.
To the extent such inclusions or exclusions affect Equity-Based Awards to
Covered Employees, they shall be prescribed in a form that meets the
requirements of Section 162(m) of the Code for deductibility.

 

9.3     Committee Discretion. In the event that applicable tax laws, securities
laws, or both, change to permit Committee discretion to alter the governing
Performance Measures without obtaining shareholder approval of such changes, the
Committee shall have sole discretion to make such changes without obtaining
shareholder approval. In addition, in the event that the Committee determines
that it is advisable to grant Equity-Based Awards that shall not qualify as
Performance-Based Compensation, the Committee may make such grants without
satisfying the requirements of Section 162(m) of the Code and may base vesting
on Performance Measures other than those set forth in Section 9.1.

 

9.4     Adjustment of Performance-Based Compensation. Equity-Based Awards that
are designed to qualify as Performance-Based Compensation, and that are held by
Covered Employees, may not be increased or adjusted upward. The Committee shall
retain the discretion to decrease or adjust such Equity-Based Awards downward,
and such Equity-Based Awards may be forfeited in whole or in part.

 



 15 

 

9.5     Performance-Based Compensation Conditioned on Performance. Payment of
Performance-Based Compensation to a Participant for a Performance Period under
this Plan shall be entirely contingent upon achievement of the performance goals
established by the Committee pursuant to this Section 9, the satisfaction of
which must be substantially uncertain when established by the Committee for the
Performance Period.

 

9.6     Time of Determination of Performance Goals by Committee. All performance
goals to be made by the Committee for a Performance Period pursuant to this
Section 9 shall be established in writing by the Committee during the first 90
days of such Performance Period and before 25% of the Performance Period has
elapsed.

 

9.7     Objective Standards. Performance-Based Compensation shall be based
solely upon objective criteria, consistent with this Section 9, from which an
independent third party with knowledge of the facts could determine whether the
performance goal or range of goals is met and from that determination could
calculate the Performance-Based Compensation to be paid. Although the Committee
has authority to exercise reasonable discretion to interpret this Plan and the
criteria it shall specify pursuant to this Section 9 of the Plan, it may not
amend or waive such criteria after the 90th day of the respective Performance
Period with respect to an Equity-Based Award intended to qualify as
Performance-Based Compensation. The Committee shall have no authority or
discretion to increase any Performance-Based Compensation or to construct,
modify or apply the measurement of a Participant’s Performance in a manner that
will directly or indirectly increase the Performance-Based Compensation for the
Participant for any Performance Period above the amount determined by the
applicable objective standards established within the time period set forth in
Section 9.6.

 

 

SECTION 10

 

General Provisions

 

10.1     Restrictions on Transferability; Clawback and Recoupment.

 

(a)     General. Unless the Committee otherwise consents or permits (before or
after the Equity-Based Award is made) or unless the award agreement provides
otherwise, Equity-Based Awards granted under the Plan may not be sold,
exchanged, transferred, pledged, assigned or otherwise alienated or hypothecated
except by will or the laws of descent and distribution, and, as a condition to
any transfer permitted by the Committee or the terms of the award agreement, the
transferee must execute a written agreement permitting the Company to satisfy
any federal, state or local withholding or other taxes associated with or
resulting from the exercise or vesting of any Equity-Based Award in any manner
provided for in Section 10.3. All provisions of an Equity-Based Award that are
determined with reference to the Participant, including without limitation those
that refer to the Participant’s employment with the Company or its Subsidiaries,
shall continue to be determined with reference to the Participant after any
transfer of an Equity-Based Award. All rights with respect to Equity-Based
Awards granted to a

 16 

 

Participant under the Plan shall be exercisable during the Participant’s
lifetime only by such Participant or his or her guardian or legal
representative.

 

(b)     Other Restrictions. The Committee may impose other restrictions on any
Equity-Based Award or shares of Common Stock acquired pursuant to the exercise
or settlement of an Equity-Based Award under the Plan as the Committee deems
advisable, including, without limitation, holding periods or further transfer
restrictions, forfeiture provisions, and restrictions under applicable federal
or state securities laws.

 

(c)     Clawback and Recoupment. Equity-Based Awards under the Plan shall be
subject to the Company's “clawback” policy for the recovery and recoupment of
incentive compensation, as it may be amended from time to time.

 

10.2     No Rights to Equity-Based Awards. No Participant or other person shall
have any claim to be granted any Equity-Based Award under the Plan and there is
no obligation of uniformity of treatment of Participants or holders or
beneficiaries of Equity-Based Awards under the Plan. The terms and conditions of
Equity-Based Awards of the same type and the determination of the Committee to
grant a waiver or modification of any Equity-Based Award and the terms and
conditions thereof need not be the same with respect to each Participant or the
same Participant.

 

10.3     Withholding. The Company or a Subsidiary shall be entitled to: (a)
withhold and deduct from future wages of a Participant (or from other amounts
that may be due and owing to a Participant from the Company or a Subsidiary), or
make other arrangements for the collection of, all legally required amounts
necessary to satisfy any and all federal, state, local and foreign withholding
and employment-related tax requirements attributable to an Equity-Based Award,
including, without limitation, the grant, exercise or vesting of, or payment of
dividends with respect to, an Equity-Based Award; or (b) require a Participant
promptly to remit the amount of such withholding to the Company before taking
any action with respect to an Equity-Based Award. Unless the Committee
determines otherwise, withholding may be satisfied by withholding Common Stock
to be received upon exercise or vesting of an Equity-Based Award or by delivery
to the Company of previously owned Common Stock. The Company may establish such
rules and procedures concerning timing of any withholding election as it deems
appropriate.

 

10.4     Compliance With Laws; Listing and Registration of Shares. All
Equity-Based Awards granted under the Plan (and all issuances of Common Stock or
other securities under the Plan) shall be subject to all applicable laws, rules
and regulations, and to the requirement that if at any time the Committee shall
determine, in its discretion, that the listing, registration or qualification of
the shares covered thereby upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of, or in connection with, the grant of
such Equity-Based Award or the issuance or purchase of shares thereunder, such
Equity-Based Award may not be exercised in whole or in part, or the restrictions
on such Equity-Based Award shall not lapse, unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.

 



 17 

 

10.5     No Limit on Other Compensation Arrangements. Nothing contained in the
Plan shall prevent the Company or any Subsidiary from adopting or continuing in
effect other or additional compensation arrangements, including the grant of
Stock Options and other stock-based and stock-related awards, and such
arrangements may be either generally applicable or applicable only in specific
cases.

 

10.6     No Right to Employment. The grant of an Equity-Based Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Subsidiary. The Company or any Subsidiary may at any time dismiss
a Participant from employment, free from any liability or any claim under the
Plan, unless otherwise expressly provided in the Plan or in any written
agreement with the Participant.

 

10.7     No Liability of Company. The Company and any Subsidiary or Affiliate
which is in existence or hereafter comes into existence shall not be liable to a
Participant or any other person as to: (a) the non-issuance or non-sale of
Common Stock as to which the Company has been unable to obtain from any
regulatory body having jurisdiction the authority deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any shares hereunder;
(b) any tax consequence to any Participant or other person due to the receipt,
exercise or settlement of any Equity-Based Award granted hereunder, including
but not limited to any tax treatment under Section 409A of the Code; and (c) any
provision of law or legal restriction that prohibits or restricts the transfer
of shares of Common Stock issued pursuant to any Equity-Based Award.

 

10.8     Suspension of Rights under Equity-Based Awards. The Company, by written
notice to a Participant, may suspend a Participant’s and any transferee’s rights
under any Equity-Based Award for a period not to exceed 60 days while the
termination for cause of that Participant’s employment with the Company and its
Subsidiaries is under consideration.

 

10.9     Governing Law. The validity, construction and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Michigan and applicable federal law.

 

10.10     Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of the Plan and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included, unless
such construction would cause the Plan to fail in its essential purposes.

 

10.11     Compliance with 409A. The Plan is intended to provide Equity-Based
Awards that are exempt from Section 409A of the Code as either exempt equity
awards under Treasury Regulation Section 1.409A-1(b)(5) or as exempt short-term
deferrals under Treasury Regulation Section 1.409A-1(b)(4), and is to be
interpreted and operated consistently with those intentions.  To the extent that
the Committee determines that any Equity-Based Award granted hereunder is
subject to Section 409A of the Code, the agreement evidencing such Equity-Based
Award shall incorporate the terms and conditions necessary to avoid the tax
consequences specified in

 18 

 

Section 409A(a)(1) of the Code. To the extent applicable, the Plan and
agreements shall be interpreted in accordance with Section 409A of the Code.

 

10.12     Section 162(m) Delay. A payment that is due under this Plan may be
delayed by the Employer to the extent the Employer, in its sole discretion,
reasonably anticipates that if the payment were made as scheduled, the
Employer’s deduction with respect to such payment would not be permitted under
Section 162(m) of the Code. If the Employer determines that a payment is to be
delayed under this paragraph, the Employer must determine before the payment is
delayed whether the delayed payment will be made either (i) during the first
calendar year in which the Employer reasonably anticipates that the deduction of
such payment will not be barred by application of Section 162(m) of the Code or
(ii) during the period beginning with the date of the Participant’s Separation
From Service (or later if required by Section 7.3(a) for a Specified Employee)
and ending on the later of the last day of the taxable year of the Employer in
which the Participant Separates From Service or the 15th day of the third month
following the Participant’s Separation From Service. The Employer may only elect
to delay payment under this paragraph if all payments scheduled to the
Participant under all deferred compensation plans of the Employer that could be
delayed under the application of Treasury Regulation § 1.409A-2(b)(7)(i) are
delayed.

 

 

SECTION 11

 

Termination and Amendment

 

     11.1     Board and Committee Actions. The Board may terminate the Plan at
any time or may from time to time amend or alter the Plan or any aspect of it as
it considers proper and in the best interests of the Company; provided, that no
such amendment may be made, without the approval of shareholders of the Company,
that would (i) reduce the exercise price at which Stock Options may be granted
below the price provided for in Section 5.3, (ii) reduce the exercise price of
outstanding Stock Options, (iii) increase the individual maximum limits in
Section 4.2 or (iv) otherwise amend the Plan in any manner requiring shareholder
approval by law or under NASDAQ listing requirements or other applicable NASDAQ
rules, and provided further that the Plan may not be amended in any way that
causes the Plan to fail to comply with or be exempt from Section 409A of the
Code.

     11.2     No Impairment. Notwithstanding anything to the contrary in Section
11.1, no such amendment or alteration to the Plan or to any previously granted
award agreement or Equity-Based Award shall be made which would impair the
rights of the holder of the Equity-Based Award, without such holder’s consent;
provided, that no such consent shall be required if the Committee determines in
its sole discretion and prior to the date of any Change of Control that such
amendment or alteration is required or advisable in order for the Company, the
Plan or the Equity-Based Award to satisfy any law or regulation or to meet the
requirements of or avoid adverse financial accounting consequences under any tax
or accounting standard, law or regulation.

 



 19 

 

SECTION 12

 

Effective Date and Duration of the Plan

 

The Plan shall take effect April 20, 2015, subject to approval by the
shareholders at the 2015 Annual Meeting of Shareholders or any adjournment
thereof or at a Special Meeting of Shareholders. Unless earlier terminated by
the Board of Directors, no Equity-Based Award shall be granted under the Plan
after April 19, 2025.

 

 

 

 

 

 

 

 

 

20

 



 

 

 

